DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/08/2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 and 16-20 are drawn to a method, and Claims 12-15 are drawn to a system, and each of which is within the four statutory Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for identifying a therapeutic intervention. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient parameters based on extracted data collected from different sources for which both the instant claims and the abstract idea are defined as mental process. 
The limitations of independent claims 1 and 16 recite the steps for: 
“extracting data associated with the patient/from one of public records, Internet searches, existing medical records, and the patient's self-reporting; generating a set of metadata features from the extracted data; generating a set of demographic features from the extracted data; generating a set of medical features from an electronic health record of the patient; generating a clinical parameter based on the set of metadata features and the set of medical features, the clinical parameter representing one of a specific therapeutic intervention, a category of therapeutic interventions, a likelihood that a specific therapeutic intervention will be successful, and a likelihood that a patient will comply with a given therapeutic intervention” 
Independent claim 12 is analogous to claim 1 reciting the steps for:
generates a set of metadata features and a set of demographic features from the first set of data and a set of medical features from the second set of data; generates a clinical parameter based on the set of metadata features, the set of demographic features, and the set of medical features, the clinical parameter representing one of a specific therapeutic intervention, a category of therapeutic interventions, a likelihood that a specific therapeutic intervention will be successful, and a likelihood that a patient will comply with a given therapeutic intervention
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to extract data collected a data from different sources, and creating parameters based on different category to determine an intervention and outcomes which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting and extracting data through generic device(s) to be analyzed, evaluated, and determine an intervention, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1, 12, and 16 recite an abstract idea.

 elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Moreover, the machine learning is recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing applying a specific training or input/output to provide a function (Applicant, 0027-0030). Additionally, the claim reciting additional element(s) such as receiving data from a device which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). 
These elements effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0032) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus the judicial exceptions recited in claims 1, 12, and 16 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. user device(s), computer); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements (user device(s), computer) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). In addition the machine learning described in a generic form as mentioned above (See Applicant para 0027-0030)1.  Moreover, the additional element of receives from a computing device, that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-11, 13-15, and 17-20 include all of the limitations of claim(s) 1, 12, and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 2-5, 9-11, 13, and 18-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 6-8, 14-15, and 17, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “computing device”. The claims fail to integrate the abstract idea of claim 1 into a practical application. In particular, the claims recite the additional elements 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, 11, 12, and 16 recite the limitation of “a category of therapeutic interventions”. where the underlined in the claims is a relative term which renders the claim indefinite. The term "category" is not defined by the claim and the specification does not provide any definition of the intervention category, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 2 and 16 recite the limitation “the patient's self-reporting”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the patient's self-reporting” as “a patient's self-reporting”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US 2017/0286622 A1 – “Cox”).

Regarding Claim 1, Cox teaches a method, comprising:
extracting data, from one of a personal computing device of a patient, a social media platform, and a public record associated with the patient Cox discloses data collected [extracting data] comprising patient information from various sources such as information from the patient device [personal computing device of a patient], records such as location and occupation [public record] of the patient, and social media sources such as Facebook, Twitter, etc. [social medical platform] (Cox: [0037], [0039], [0042], [0049]-[0050], [0059], [0124])
generating a set of metadata features from the extracted data Cox discloses data collected include data extracted from outside medical environment such as lifestyle information [metadata features] that is/are relevant to the patient include data sets such as demographics, financial transactions information, purchase history, internet access, social media activity, device information etc. [set of metadata features] and metadata repository stores such information (Cox: [0042], [0044], [0049]-[0050], [0102])
generating a set of medical features from an electronic health record of the patient Cox discloses a patient electronic medical records (EMR) to retrieve a diagnoses of the patient, lab results, and necessary data extracted [generating a set of medical features] associated with a medical condition (Cox: [0045], [0122], [0173], [0236])
generating a clinical parameter at a machine learning model based on the set of metadata features and the set of medical features, the clinical parameter representing one of a specific therapeutic intervention, a category of therapeutic interventions, a likelihood that a specific therapeutic intervention will be successful, and a likelihood that a patient will comply with a given therapeutic intervention Cox discloses collecting patient data, lifestyle data [metadata features] and medical data [medical features] to provide patient characteristics and matching the patient characteristics with a treatment category among various treatment categories (e.g. categories for diabetes care plan or treatment A-D) [category of therapeutic intervention] to create a personalized treatment that is best for the patient (e.g. treatment A) [specific therapeutic intervention] and monitoring plan with specific actions to produce positive results [likelihood that a specific therapeutic intervention will be successful] and adherence of the patient to the plan [likelihood that a patient will comply with a given therapeutic intervention] that define a clinical rules [clinical parameters] where the rules are generating by resources generation engine and provided for performing machine learning operation to facilities creation and/or modification of clinical rules and values (Cox: [0036], [0045]-[0047], [0058], [0060], [0063], [0121], [0149]-[0150], [0161], [0172], [0203]-[0204], [0221], [0240]).

Regarding Claim 2, Cox teaches the method of claim 1, further comprising generating a set of demographic features for the patient from one of public records, Internet searches, existing medical records, and the patient's self-reporting Cox discloses data collected for a patient from various sources such as lifestyle information comprising an application for patient tracking information or address [public records], lifestyle information that includes social media and web search [internet searches], patient’s EMR [medical records], and data input by the patient [patient’s self-reporting] (Cox: [0037]-[0039], [0045], [0096], [0141], [0173]), wherein generating the clinical parameter comprises generating the clinical parameter based on the set of metadata features, the set of demographic features, and the set of medical features Cox 

Regarding Claim 3, Cox teaches the method of claim 2, wherein the set of demographic parameters includes one of an area code, a zip code, and a city associated with a residence of the patient Cox discloses a patient demographics [demographic parameters] to includes geographical location and location-specific information such as residence address, city, state, etc. [area code, a zip code, and a city associated with a residence] (Cox: [Fig. 8, 10], [0039], [0155])

Regarding Claim 4, Cox teaches the method of claim 2, wherein the set of demographic features comprises a categorical parameter representing a residential status of the patient Cox discloses a patient lifestyle information comprising information such as residence location or residential condition [residential status] such as the patient lives near a walking trail or a gym or lives in a two-story home with stairs (Cox: [0039], [0053]).

Regarding Claim 10, Cox teaches the method of claim 1, wherein the clinical parameter is a categorical parameter representing a selected therapeutic intervention, the method further comprising providing the selected therapeutic intervention to the patient Cox discloses clinical rules [clinical parameters] applied for selecting a therapeutic intervention for a patient where a treatment is selected and prescribed to the patient [Fig. 5, 10, 13], [0046], [0053], [0071], [0172]).

Regarding Claim 12, Cox teaches a system comprising:
a processor; and a non-transitory computer readable medium storing executable instructions for generating a clinical parameter for a patient (Cox: [0073]), the executable instructions comprising:
a network interface that receives a first set of data, from one of a personal computing device of a patient, a social media platform, and a public record associated with the patient and a second set of data from an electronic health record of the patient Cox discloses a network interface to receive various data comprising patient information [first set of data] from various sources such as information from the patient device [personal computing device of a patient], records such as location and occupation [public record] of the patient, and social media sources such as Facebook, Twitter, etc. [social medical platform] and data from the patient electronic medical records (EMR) to retrieve a diagnoses of the patient, lab results, and necessary data extracted [generating a set of medical features] associated with a medical condition (Cox: [0037], [0039], [0042], [0045], [0049]-[0050], [0059], [0122], [0124], [0173], [0236])
a feature extractor that generates a set of metadata features and a set of demographic features from the first set of data and a set of medical features from the second set of data Cox discloses data collected include data extracted from sources comprising non-medical information such as lifestyle information [metadata features] that is/are relevant to the patient include data sets such as demographics, financial transactions information, purchase history, internet access, social media activity, device information etc. [set of metadata features], and demographic data from the patient non-medical information [first set of data] and electronic medical record [second set of data] where metadata repository stores such information (Cox: [0042], [0044], [0049]-[0050], [0102])

a machine learning model that generates a clinical parameter based on the set of metadata features, the set of demographic features, and the set of medical features, the clinical parameter representing one of a specific therapeutic intervention, a category of therapeutic interventions, a likelihood that a specific therapeutic intervention will be successful, and a likelihood that a patient will comply with a given therapeutic intervention Cox discloses collecting patient data comprising lifestyle data [metadata features], demographic information [demographic features], and medical data [medical features] to provide patient characteristics and matching the patient characteristics with a treatment category among various treatment categories (e.g. categories for diabetes care plan or treatment A-D) [category of therapeutic intervention] to create a personalized treatment that is best for the patient (e.g. treatment A) [specific therapeutic intervention] and monitoring plan with specific actions to produce positive results [likelihood that a specific therapeutic intervention will be successful] and adherence of the patient to the plan [likelihood that a patient will comply with a given therapeutic intervention] that define a clinical rules [clinical parameters] where the rules are generating by resources generation engine and provided for performing machine learning operation to facilities creation and/or modification of clinical rules and values (Cox: [0036], [0045]-[0047], [0058], [0060], [0063], [0071], [0121], [0149]-[0150], [0161], [0172], [0203]-[0204], [0221], [0240]).

Regarding Claim 15, Cox teaches the system of claim 12, further comprising an application stored on the personal computing device of the patient that monitors activity of the patient on the personal computing device, the set of metadata features including at least one feature representing the monitored activity Cox discloses obtaining patient data from monitoring 

Regarding Claim 16, Cox teaches a method comprising:
extracting data, from one of public records, Internet searches, existing medical records, and the patient's self-reporting Cox discloses data collected for a patient from various sources such as lifestyle information comprising an application for patient tracking information or address [public records], lifestyle information that includes social media and web search [internet searches], patient’s EMR [medical records], and data input by the patient [patient’s self-reporting] (Cox: [0037]-[0039], [0045], [0096], [0141], [0173])
generating a set of demographic features from the extracted data Cox discloses a demographic feature generated (Cox: [0045], [0155]); 
generating a set of medical features from an electronic health record of the patient Cox discloses a patient electronic medical records (EMR) to retrieve a diagnoses of the patient, lab results, and necessary data extracted [generating a set of medical features] associated with a medical condition (Cox: [0045], [0122], [0173], [0236])
generating a clinical parameter at a machine learning model based on the set of demographic features and the set of medical features, the clinical parameter representing one of a specific therapeutic intervention, a category of therapeutic interventions, a likelihood that a specific therapeutic intervention will be successful, and a likelihood that a patient will comply with a given therapeutic intervention Cox discloses collecting patient data comprising demographic information [demographic features], and medical data [medical features] to provide patient characteristics and matching the patient characteristics with a treatment category among 

Regarding Claim 17, Cox teaches the method of claim 16, further comprising generating a set of metadata features for the patient from one of a personal computing device of a patient, a social media platform, and a public record associated with the patient, Cox discloses data collected for  patient information from various sources such as information from the patient device [personal computing device of a patient], records such as location and occupation [public record] of the patient, and social media sources such as Facebook, Twitter, etc. [social medical platform] and using the data outside medical environment such as lifestyle information [metadata features] that is/are relevant to the patient include data sets such as demographics, financial transactions information, purchase history, internet access, social media activity, device information etc. [set of metadata features] and metadata repository stores such information  (Cox: [0037], [0039], [0042], [0049]-[0050], [0059], [0102], [0124])
wherein generating the clinical parameter comprises generating the clinical parameter based on the set of metadata features, the set of demographic features, and the set of medical features Cox discloses collecting patient data comprising lifestyle data [metadata features], demographic information [demographic features], and medical data [medical features] to provide patient characteristics that generates clinical rules [clinical parameters] (Cox: [0036], [0045]-[0047], [0058], [0060], [0063], [0071], [0121], [0149]-[0150], [0161], [0172], [0203]-[0204], [0221], [0240]).
Regarding Claim 18-19, the claim recites substantially similar limitations to claim 3-4, as such, are rejected for similar reasons as given above.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 8-9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017/0286622 A1 – “Cox”) in view of Gandy et al. (US 2015/0356701 A1 – “Gandy”) 

Regarding Claim 5, Cox teaches the method of claim 2, wherein the set of demographic features include a level of education of the patient Cox discloses an occupation of a subject such as a lawyer [0124], which may imply that the subject has a degree or education but does not expressly discloses level of education.
Gandy teaches 
the set of demographic features include a level of education of the patient Gandy [Fig. 2], [0039]; [0041]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate education level as part  which can help assist a user to successfully complete a treatment (Gandy: [0030]).

Regarding Claim 6, Cox teaches the method of claim 1, wherein the set of metadata parameters include a representative level of battery charge in the personal computing device of the patient However, Cox does not disclose metadata to include level of battery charge. 
Gandy teaches
a representative level of battery charge in the personal computing device of the patient Gandy discloses a patient device information [metadata parameters] comprising information on a smart phone [personal computing device] indicating signal strength and battery charge level [level of battery charge] (Gandy: [Fig. 4-5, 7-9], [0050]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate indication of patient device battery charge level, as taught by Gandy which can help assist a user to successfully complete a treatment (Gandy: [0030]).

Regarding Claim 8, Cox teaches the method of claim 1, wherein the set of metadata parameters comprises at least one parameter representing a frequency of Internet usage by the patient on the personal computing device Cox discloses a patient lifestyle information [metadata parameters] comprising internet and web search but does not expressly discloses frequency of internet usage.
Gandy teaches
a frequency of Internet usage by the patient on the personal computing device (Gandy: [0047]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate frequency of internet usage by a patient, as taught by Gandy which can help assist a user to successfully complete a treatment (Gandy: [0030]).

Regarding Claim 9, Cox teaches the method of claim 1, the set of metadata parameters comprises at least one parameter representing a frequency of social media posting by the patient Cox discloses a patient lifestyle information [metadata parameters] comprising social media posting [0050] but does not expressly discloses frequency of posting.
Gandy teaches
a frequency of social media posting by the patient (Gandy: [0047]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate frequency of social media posting by a patient, as taught by Gandy which can help assist a user to successfully complete a treatment (Gandy: [0030]).

Regarding Claim 13, Cox teaches the system of claim 12, wherein the set of demographic features includes one of a categorical parameter representing a residential status of the patient, …, an area code associated with a residence of the patient, a zip code associated with the residence of the patient, and a city associated with the residence of the patient Cox discloses a patient demographics [demographic parameters] to includes geographical location 
Cox discloses an occupation of a subject such as a lawyer [0124], which may imply that the subject has a degree or education but does not expressly discloses level of education.
Gandy teaches 
a parameter representing a level of education of the patient Gandy [Fig. 2], [0039]; [0041]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate education level as part of demographic information, as taught by Gandy which can help assist a user to successfully complete a treatment (Gandy: [0030])

Regarding Claim 20, the claim recites substantially similar limitations to claim 5, as such, are rejected for similar reasons as given above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017/0286622 A1 – “Cox”) in view of Nashed (US 6,654,749 B1) 

Regarding Claim 7, Cox teaches the method of claim 1, wherein the set of metadata parameters comprises at least one parameter representing a frequency of occurrence of a set of key words in Internet searches performed by the patient on the personal computing device Cox discloses a patient data [metadata parameters] includes Web browsing and search history and using history for driving online advertising according to searches (Cox: [0050]). However Cox does not expressly disclose frequency of occurrence of a set of key words or data in an internet search.
Nashed teaches
a frequency of occurrence of a set of key words in Internet searches performed by the patient on the personal computing device Nashed discloses a user or patient frequency of occurrence of search query in a web page [frequency of occurrence of a set of key words in Internet search] and ranking relevant web pages (Nashed: [col. 3, 40-44], [col. 13, line 16-20, 29—45]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate frequency of occurrence for data or keywords, as taught by Nashad which provides a high quality and highly relevant information concerning a topic of interest in a search query (Nashad: [col. 2, line 29-31]).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017/0286622 A1 – “Cox”) in view of Schobel et al. (US 2021/0327540 A1- “Schobel”) 

Regarding Claim 11, Cox teaches the method of claim 1, the clinical parameter representing one of a specific therapeutic intervention for treating a wound, a category of therapeutic interventions for treating the wound, a likelihood that a specific therapeutic intervention for treating the wound will be successful, and a likelihood that a patient will comply with a given therapeutic intervention for treating the wound Cox discloses collecting patient data for providing a treatments or therapies for diabatic patients including foot exam where the comprising to provide patient characteristics and matching the patient characteristics with a treatment category among various treatment categories (e.g. categories for diabetes care plan or treatment A-D) [category of therapeutic intervention] to create a personalized treatment that is best for the patient (e.g. treatment A) [specific therapeutic intervention] and monitoring plan with specific actions to produce positive results [likelihood that a specific therapeutic intervention will be successful] and adherence of the patient to the plan [likelihood that a patient will comply with a given therapeutic intervention] (Cox: [0036], [0045]-[0047], [0063], [0171]- [0172], [0186], [0203]-[0204]).
However, Cox does not expressly disclose a wound treatment.
Schobel teaches 
treating a wound Schobel discloses a wound treatment based on categories such as wound type and location and applying treatment using machine learning, and determine outcomes (Schobel: [0083]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate treatment of a wound, as taught by Schobel which helps identify injured or wounded high risk patient and provide preventive treatment strategies (Schobel: [col. 2, line 29-31]). 



Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017/0286622 A1 – “Cox”) Gandy et al. (US 2015/0356701 A1 – “Gandy”) in view of Nashed (US 6,654,749 B1) 

Regarding Claim 14, Cox teaches the system of claim 12, wherein the set of metadata parameters include a representative, …Cox discloses a patient lifestyle information [metadata parameters] comprising internet and web search but does not expressly discloses frequency of internet usage and level of battery charge on a device.
Gandy teaches
level of battery charge in the personal computing device of the patient Gandy discloses a patient device information [metadata parameters] comprising information on a smart phone [personal computing device] indicating signal strength and battery charge level [level of battery charge] (Gandy: [Fig. 4-5, 7-9], [0050]) 
a frequency of Internet usage by the patient on the personal computing device (Gandy: [0047]).
a frequency of social media posting by the patient device (Gandy: [0047]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate indication of patient device battery charge level, frequency of internet use and posting, as taught by Gandy which can help assist a user to successfully complete a treatment (Gandy: [0030]).
However the combination of Cox and Gandy do not expressly disclose frequency of occurrence of a set of key words or data.

a frequency of occurrence of a set of key words in Internet searches performed by the patient on the personal computing device Nashed discloses a user or patient frequency of occurrence of search query in a web page [frequency of occurrence of a set of key words in Internet search] and ranking relevant web pages (Nashed: [col. 3, 40-44], [col. 13, line 16-20, 29—45]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Cox and Gandy to incorporate frequency of occurrence for data or keywords, as taught by Nashad which provides a high quality and highly relevant information concerning a topic of interest in a search query (Nashad: [col. 2, line 29-31]). 


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2019/0019581		Platform And System For Digital Personalized Medicine
The references are relevant since it discloses monitoring biometric data collection and association with measurement time and location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2011/0245633, [0014], [0019] reciting a generic form of a machine learning algorithm